                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                  3:17-cr-264-MOC

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                             ORDER
B.T. WRIGHT,                           )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER is before the Court on Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence. (Doc. No. 40). Defendant is currently serving a 162-month

sentence at Beckley FCI in Beaver, West Virginia, for conspiracy to commit robbery, two counts

of robbery, and brandishing a firearm during, in relation to, and in furtherance of a crime of

violence. Defendant seeks early release from prison under 18 U.S.C. § 3582(c)(1)(A) based on

the COVID-19 pandemic. The Government has responded in opposition to the motion.

       I.      BACKGROUND

       On September 17, 2016, Defendant and a co-conspirator entered a jewelry store armed

with handguns. (PSR ¶ 7). Three customers and two employees were inside the store. (Id.).

Defendant pointed his black handgun at one of the store’s employees. (Id. ¶ 9). Defendant then

pushed his handgun against a customer’s waist and ordered the customer to pull jewelry out and

place it on the counter. (Id.). The customer complied and Defendant took the jewelry. (Id.).

Defendant and his co-conspirator also took some of the victims’ personal property. (Id. ¶ 11).

They fled the scene with that property as well as $236,854.80 worth of jewelry that belonged to

the jewelry store. (Id.).



                                                -1-



      Case 3:17-cr-00264-MOC-DSC Document 45 Filed 03/22/21 Page 1 of 11
        On November 17, 2016, Defendant entered a pawn shop in Charlotte armed with a

handgun. (Id. ¶ 14). Inside the shop, Defendant pointed his handgun at a customer, grabbed her

hand, gave her a white shopping bag, and instructed her to have a nearby employee put money in

the bag. (Id. ¶ 15). The customer gave the bag to an employee, and the employee filled the bag

with $2,936.00 in various denominations. (Id.). Officers with the Charlotte-Mecklenburg Police

Department (CMPD) pursued Defendant in his getaway car shortly after the robbery. (Id. ¶ 16).

Defendant wrecked his car, then jumped from the car and ran. CMPD officers chased Defendant

on foot and apprehended him shortly thereafter. (Id. ¶ 17). Officers found the stolen money and

a handgun inside of Defendant’s car. (Id. ¶¶ 18–19).

        On September 15, 2017, Defendant pled guilty to conspiracy to commit Hobbs Act

Robbery, in violation of 18 U.S.C. § 1951(a) (Count 1) and Hobbs Act Robbery, in violation 18

U.S.C. §§ 1951(a) and 2 (Count 2), both offenses occurring on September 17, 2016. (PSR ¶ 1).

Defendant also pled guilty to Hobbs Act Robbery, in violation of 18 U.S.C. § 1951(a) (Count 3)

and brandishing a firearm during, in relation to, and in furtherance of a Hobbs Act Robbery, in

violation of 18 U.S.C. § 924(c)(1)(A) (Count 4), both offenses occurring on November 17, 2016.

(Id. ¶ 1).

        A probation officer prepared Defendant’s Final Pre-Sentence Report (“PSR”) on

December 4, 2017. The PSR listed Defendant’s prior convictions, which included 2009

convictions of four conspiracy to commit armed robbery offenses and four armed robbery

offenses. (Id. ¶¶ 52–57). Defendant’s total offense level was 28. (Id. ¶ 50). Based on

Defendant’s criminal history category III, his guidelines range was 97-121 months imprisonment

for counts one, two, and three. (Id. ¶ 79).



                                               -2-



      Case 3:17-cr-00264-MOC-DSC Document 45 Filed 03/22/21 Page 2 of 11
       Defendant’s guidelines range was 84 months for count four. (Id.). The Court sentenced

Defendant in 2018 to 78 months of imprisonment on counts one, two, and three and 84 months

of imprisonment on count four, for a total term of 162 months. (Gov. Ex. 1, at 4). Defendant, 31

years old, is currently incarcerated at FCI Beckley in Beaver, West Virginia. According to

Federal Bureau of Prisons (“BOP”) records, as of February 26, 2021, Defendant has served three

years, six months, and twenty-six days, which BOP officials calculate as roughly 31% of his

anticipated statutory term of imprisonment. (Gov. Ex. 1, at 3). Defendant’s projected release

date with full good time credit is January 30, 2029. (Id.).

       BOP has begun administering vaccines to inmates and staff. As of March 11, 2021, BOP

has administered a total of 75,780 doses of the COVID-19 vaccine. COVID-19 Vaccine

Implementation, BOP, https://www.bop.gov/coronavirus/. After offering the vaccine to all

employees, institutions will give priority to inmates assigned to work in health service units and

inmates in nursing care centers or other residential care units. COVID-19 Vaccine Guidance,

BOP 6 (Jan. 4, 2021), https://www.bop.gov/resources/pdfs/2021_covid19_vaccine.pdf. Next,

priority will be given to inmates age 65 or older and inmates of any age who, based on CDC

criteria, “are at increased risk” for severe illness from COVID-19 due to one or more medical

conditions. (Id.). The third level of priority for vaccine administration includes inmates between

50 and 64 years old and inmates of any age who, based on CDC criteria, “might be at increased

risk” for severe illness from COVID-19 due to one or more medical conditions. (Id. at 7).

Vaccines will then be available to all other inmates. (Id.). With regard to Defendant’s

institution, as of March 11, 2021, 114 inmates and 160 staff at FCI Beckley have received both

doses of the COVID-19 vaccine. COVID-19 Vaccine Implementation, BOP,



                                                -3-



     Case 3:17-cr-00264-MOC-DSC Document 45 Filed 03/22/21 Page 3 of 11
https://www.bop.gov/coronavirus/. Defendant had not received a vaccine as of February 26,

2021.

         Defendant filed the present motion for compassionate release on February 12, 2021.

(Doc. No. 40 (Mot. Comp. Rel.)). A BOP representative confirmed that Defendant requested

compassionate release from FCI Beckley on January 5, 2021. On January 11, 2021, the warden

issued a letter communicating a decision to deny Defendant’s request with instructions on how

Defendant may commence an appeal of the decision. (Gov. Ex. 2). Defendant did not file an

administrative appeal of the warden’s denial of his compassionate release request, and more than

30 days has passed.

         II.    DISCUSSION

         By its terms, 18 U.S.C. § 3582(c)(1)(A) permits the Court to reduce the defendant’s term

of imprisonment “after considering the factors set forth in [18 U.S.C. § 3553(a)]” if the Court

finds, as relevant here, that (i) “extraordinary and compelling reasons warrant such a reduction”

and (ii) “such a reduction is consistent with applicable policy statements issued by the

Sentencing Commission.” § 3582(c)(1)(A)(i). As the movant, the defendant bears the burden to

establish that he or she is eligible for a sentence reduction. United States v. Jones, 836 F.3d 896,

899 (8th Cir. 2016); United States v. Green, 764 F.3d 1352, 1356 (11th Cir. 2014).

         The Sentencing Commission has issued a non-binding policy statement addressing

motions for reduction of sentences under § 3582(c)(1)(A).1 As relevant here, the non-binding



1 In a recent decision, the Fourth Circuit determined that the policy statement is no longer
binding on courts deciding compassionate release motions because U.S.S.G. § 1B1.13 was
enacted before the First Step Act. United States v. McCoy, 981 F.3d 271 (4th Cir. 2020).
Specifically, the Fourth Circuit held that the policy statement found in U.S.S.G. § 1B1.13 does
not apply to compassionate release motions brought by inmates under 18 U.S.C. §

                                                -4-



        Case 3:17-cr-00264-MOC-DSC Document 45 Filed 03/22/21 Page 4 of 11
policy statement provides that a court may reduce the term of imprisonment after considering the

§ 3553(a) factors if the Court finds that (i) “extraordinary and compelling reasons warrant the

reduction”; (ii) “the defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g)”; and (iii) “the reduction is consistent with this

policy statement.” U.S.S.G. § 1B1.13.

       The policy statement includes an application note specifying the types of medical

conditions that qualify as “extraordinary and compelling reasons.” First, that standard is met if

the defendant is “suffering from a terminal illness,” such as “metastatic solid-tumor cancer,

amyotrophic lateral sclerosis (ALS), end-stage organ disease, [or] advanced dementia.” U.S.S.G.

§ 1B1.13, cmt. n.1(A)(i). Second, the standard is met if the defendant is: (I) suffering from a

serious physical or medical condition, (II) suffering from a serious functional or cognitive

impairment, or (III) experiencing deteriorating physical or mental health because of the aging

process, that substantially diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility and from which he or she is not expected to recover.

U.S.S.G. § 1B1.13, cmt. n.1(A)(ii). The application note also sets out other conditions and

characteristics that qualify as “extraordinary and compelling reasons” related to the defendant’s




3582(c)(1)(A)(i). Id. at 281–83. The McCoy Court reasoned that, because Section 1B1.13
applies only to motions brought by the Bureau of Prisons, it cannot be the policy statement
applicable in circumstances where defendants bring their own motions for compassionate
release. Id. In place of the no-longer-applicable policy statement, McCoy permits “courts [to]
make their own independent determinations of what constitutes an ‘extraordinary and compelling
reason[ ]’ under § 3582(c)(1)(A), as consistent with the statutory language[.]” Id. at 284. The
McCoy Court noted, however, that Section 1B1.13 “remains helpful guidance even when
motions are filed by defendants.” Id. at 282 n.7. Because this Court finds that the policy
statement is extremely helpful in assessing motions for compassionate release brought by
defendants, the Court will rely on it as guidance.

                                                 -5-



      Case 3:17-cr-00264-MOC-DSC Document 45 Filed 03/22/21 Page 5 of 11
age and family circumstances. U.S.S.G. § 1B1.13, cmt. n.1(B)-(C).

       Finally, in addition to the non-binding policy statement, the Fourth Circuit has recently

clarified that courts may make their own independent determinations as to what constitute

“extraordinary and compelling reasons” to warrant a reduction of sentence under Section

3582(c)(1)(A). United States v. McCoy, 981 F.3d 271 (4th Cir. 2020).

       The mere existence of the COVID-19 pandemic, which poses a general threat to every

non-immune person in the country, cannot alone provide a basis for a sentence reduction. The

conditions described in U.S.S.G. § 1B1.13 encompass specific serious medical conditions

afflicting an individual inmate, not generalized threats to the entire population. As the Third

Circuit has held, “the mere existence of COVID-19 in society and the possibility that it may

spread to a particular prison alone cannot independently justify compassionate release.” United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

       That does not mean, however, that COVID-19 is irrelevant to a court’s analysis of a

motion under Section 3582(c)(1)(A). If an inmate has a chronic medical condition that has been

identified by the CDC as elevating the inmate’s risk of becoming seriously ill from COVID-19,

that condition may satisfy the standard of “extraordinary and compelling reasons.” Under these

circumstances, a chronic condition (i.e., one “from which [the defendant] is not expected to

recover”) reasonably may be found to be “serious” and to “substantially diminish[] the ability of

the defendant to provide self-care within the environment of a correctional facility,” even if that

condition would not have constituted an “extraordinary and compelling reason” absent the risk of

COVID-19. U.S.S.G. § 1B1.13, cmt. n.1(A)(ii)(I).

       Defendant’s request for a sentence reduction will be denied because he has failed to show



                                                -6-



     Case 3:17-cr-00264-MOC-DSC Document 45 Filed 03/22/21 Page 6 of 11
extraordinary and compelling circumstances warranting his early release from prison. Defendant

appears to have a health issue that likely makes him more susceptible to becoming seriously ill if

he were to contract COVID-19—that is, he is obese. Defendant has not, however, established

that this Court should exercise its discretion under § 3582(c)(1)(A)(i) to grant compassionate

release because he has not established a particularized risk of contracting COVID-19 at FCI

Beckley.2 As of March 11, 2021, FCI Beckley had 1,558 inmates. As of that same date, no

inmates were positive for COVID-19 and only five staff members were positive. Confirmed

Active Cases, BOP, https://www.bop.gov/coronavirus/. With regard to FCI Beckley,

Defendant’s motion makes reference to a shared ventilation system and circumstances when staff

were not properly masked. (Doc. No. 40 at 1). Even taking these complaints as fact, Defendant

has not established any “inadequacies” relating to FCI Beckley “protocols,” much less “how

those inadequacies jeopardize his health.” United States v. Bryant, No. 4:19cr47-10(DJN), 2020

WL 7497805, at *5 (E.D. Va. Dec. 21, 2020). FCI Beckley continues to follow BOP’s modified

operations plan during the COVID-19 emergency. These mitigation efforts reinforce that

Defendant does not face a particularized risk at his facility.

       Further, Defendant has not provided this Court with his release plan. Without a release

plan, Defendant cannot show that he is less likely to contract COVID-19 outside FCI Beckley.

Releasing Defendant would not necessarily be any safer for him because he would be released to

a home that does not follow the strict procedures laid out in the BOP’s modified operations plan.

See United States v. Watson, No. 1:07-cr-396, 2020 WL 7318269, at *2 (E.D. Va. Dec. 11,



2
  In his motion, Defendant also claimed to suffer from hypertension. Although referencing a
history of hypertension and smoking, Defendant’s medical records indicate that he does not meet
the criteria for a current diagnosis of hypertension. (Gov. Ex. 3 at 15 (Medical Records)).

                                                 -7-



      Case 3:17-cr-00264-MOC-DSC Document 45 Filed 03/22/21 Page 7 of 11
2020); see United States v. Feiling, 453 F. Supp. 3d 832, 842 (E.D. Va. 2020) (“[A]lthough

Defendant argues that home confinement would allow him to better mitigate his exposure to

COVID-19, the same can be said of keeping Defendant in prison, where the BOP has already

taken steps to isolate prison facilities from internal and external sources of the coronavirus.”).

Additionally, releasing the defendant “might expose others to the dangers of COVID-19 because

he would need to interact with his family, his probation officer, and other members of the

community.” Id.

       Even if Defendant could give an extraordinary and compelling reason for compassionate

release, the statutory sentencing factors weigh against release. Section 3582(c)(1)(A) requires a

court to consider the factors set forth in 18 U.S.C. § 3553(a) before reducing a defendant’s

sentence. Those factors include “the nature and circumstances of the underlying offense and the

history and characteristics of the defendant, as well as the need for the sentence imposed to

reflect the seriousness of the offense, promote respect for the law, provide just punishment,

afford adequate deterrence and protect the public from further crimes of the defendant.” United

States v. Prater, No. 3:13cr133(DJN), 2021 WL 54364, at *4 (E.D. Va. Jan. 6, 2021) (citing 18

U.S.C. § 3553(a)(1)–(2)).

       Section 3553(a) also instructs courts to “consider the kinds of sentences available and the

sentencing range established for the offense.” United States v. Nabaya, No. 3:17cr3, 2021 WL

54361, at *4 (E.D. Va. Jan. 6, 2021) (quoting 18 U.S.C. § 3553(a)(4)). Further, the Sentencing

Commission policy statement, U.S.S.G. § 1B1.13, instructs courts to consider the factors set

forth in 18 U.S.C. § 3142(g), including “the nature and circumstances of the offense charged …;

the history and characteristics of the person …; [and] the nature and seriousness of the danger to



                                                 -8-



      Case 3:17-cr-00264-MOC-DSC Document 45 Filed 03/22/21 Page 8 of 11
any person or the community that would be posed by the person’s release.” Id. (quoting 18

U.S.C. § 3142(g)). Here, the relevant statutory sentencing factors do not support compassionate

release. The seriousness of Defendant’s offense weighs heavily against release. See United

States v. Jankee, No. 3:12-CR-358-MOC, 2020 WL 6140448 (W.D.N.C. Oct. 19, 2020) (finding

that release was not warranted despite the defendant’s obesity where the defendant had served 96

of a 180-month term, and the offense involved 36 kilograms of cocaine and multiple firearms).

       Considering information in the PSR, Defendant is a danger to the safety of other persons

and the community. The instant offenses involved multiple armed robberies. (PSR ¶ 1). In the

first robbery, Defendant pointed his firearms at employees and customers. (Id. ¶ 9). Defendant

and his co-conspirator stole $246,854.80 worth of jewelry in a violent and intimidating manner

that will have a life-long impact on the victims. (Id. ¶ 11). Two months later, Defendant again

violently robbed a second business. (Id. ¶ 15). He pointed a firearm at a customer and forced

her to help him steal money. (Id.). After taking $2,936, Defendant fled from pursuing law

enforcement. (Id. ¶¶ 15–17). The weight of the evidence against Defendant in both cases was

strong, and he admitted his guilt. (Id. ¶ 2).

       Defendant’s criminal history underscores that the statutory sentencing factors do not

support his request for release. Defendant presents a serious risk of recidivism given that he

committed this offense after having served 51–71 months in prison for four prior convictions of

robbery with a dangerous weapon. (Id. ¶¶ 52–57). See United States v. Booth, No. 3:15cr56,

2020 WL 6361935, at *4 (E.D. Va. Oct. 29, 2020) (finding that the defendant “present[ed] a

danger both to himself and the community” because he had several prior larceny convictions at

the time he committed the underlying offense). Defendant was placed on post-release



                                                -9-



      Case 3:17-cr-00264-MOC-DSC Document 45 Filed 03/22/21 Page 9 of 11
supervision on March 3, 2016. (PSR ¶ 56). He proceeded to commit the two violent, armed

robberies in his matter while he was on post-release supervision for similar conduct. (Id. ¶ 1

(indicating offense dates of September 17, 2016 for counts one and Two and November 17, 2016

for counts three and four)). Defendant’s post-release supervision was revoked on November 21,

2016, following his apprehension on the second of these two robberies. (Id. ¶ 56). Defendant’s

criminal history and serious risk of recidivism make clear that the danger his release poses to any

other person or the community is serious.

       Lastly, Defendant has only served approximately 3 years and 6 months of his 162-month

sentence. (Gov. Ex. 1, at 3). Releasing Defendant after serving around 31% of his statutory term

sentence (and only 26.4% of his full term) would result in a sentence that failed to reflect the

serious nature of this offense or provide just punishment. 18 U.S.C. § 3553(a)(2)(A). In

addition, releasing Defendant would undermine any deterrent effect for this serious offense and

for an individual who has been convicted of armed robberies occurring on six different

occasions. (PSR ¶¶ 1, 52–57; § 3553(a)(2)(B)). Finally, granting Defendant’s motion would

result in an “unwarranted sentence disparit[y] among defendants with similar records who have

been found guilty of similar conduct.” § 3553(a)(6). For all of these reasons, Defendant’s

motion is denied.

       In sum, for all these reasons, the Court denies Defendant’s motion. This Court notes that,

in light of United States v. McCoy, the Court has made its own independent determination as to

what constitute “extraordinary and compelling reasons” to warrant a reduction of sentence under

Section 3582(c)(1)(A). Defendant has simply not presented “extraordinary and compelling

reasons” to warrant a reduction of sentence under Section 3582(c)(1)(A). Having thus



                                                -10-



     Case 3:17-cr-00264-MOC-DSC Document 45 Filed 03/22/21 Page 10 of 11
considered defendant’s motion and reviewed the pleadings, the Court enters the following Order.

                                         ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence, (Doc. No. 40), is DENIED.

                                       Signed: March 19, 2021




                                             -11-



    Case 3:17-cr-00264-MOC-DSC Document 45 Filed 03/22/21 Page 11 of 11
